Lipscomb, J.
original, would unquestionably be plimary evidence. As between the teatiatonio and land office copy, the former, on general principles, would be the l,~st evi- dence. The latter would be but secondary;
and in order to its admission it would be necessary for the party offering it to coconut for the non-production of the icslimonio. But sinco the statute lies elevated the land-office copy to the same grade as the original, it is no longer seCondaly but is primary evidence, and consequently is admissible
without producing or